Citation Nr: 0211270	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  94-33 346	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Evaluation of service-connected postoperative right wrist 
scar, secondary to a ganglionectomy, evaluated as non-
compensably disabling from January 28, 1994, to October 17, 
2001.

2.  Evaluation of service-connected postoperative right wrist 
scar, secondary to a ganglionectomy, evaluated as 10 percent 
disabling from October 17, 2001.

3.  Evaluation of service-connected residuals of a right 
wrist ganglionectomy affecting the flexor carpi tendon, 
evaluated as 20 percent disabling from January 28, 1994.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney at Law



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 1994 rating determination, by the Wilmington, Delaware, 
Regional Office (RO), which established service connection 
for status post excision of a ganglion cyst of the right 
wrist and assigned a noncompensable evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7805, effective from 
January 28, 1994.  The case was forwarded to the Board for 
appellate review and in a decision dated December 31, 1996, a 
compensable evaluation for the veteran's right wrist 
disability was denied.  Thereafter, the appellant appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).

In a memorandum decision issued in March 1999, the Court 
affirmed the Board's December 1996 decision that the veteran 
did not meet the schedular criteria for a compensable rating.  
However, the Court vacated the Board's decision with respect 
to the assignment of a compensable rating based on pain on 
use and limitation of function and remanded the case to the 
Board for further readjudication.  Specifically, the Board 
was to consider and discuss the applicability of 38 C.F.R. 
§§ 4.40, 4.45 in determining whether the veteran was entitled 
to a compensable evaluation for his right wrist disability.

In April 2000, the Board remanded the veteran's appeal for 
further evidentiary development.  In March 2001, the 
veteran's representative notified the RO that the veteran had 
moved from Delaware to Virginia and his claims file was 
transferred to the appropriate RO.  In November 2001, the 
Roanoke, Virginia, RO bifurcated the veteran's service 
connected right wrist disability.  Specifically, the RO 
awarded the veteran a noncompensable evaluation for the 
postoperative scar on the right wrist caused by the 
ganglionectomy under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
effective from January 28, 1994, a 10 percent evaluation for 
the postoperative scar on the right wrist caused by the 
ganglionectomy under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
effective from October 17, 2001, and a 20 percent evaluation 
for the adverse pathology caused to the right wrist flexor 
carpi tendon by the ganglionectomy under 38 C.F.R. § 4.73, 
Diagnostic Code 5307, effective from January 28, 1994.  

Initially, the Board notes that the Court has indicated that 
a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the right wrist 
rating question was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, and because the RO has established a staged rating as 
to the post operative scar - 0 percent from January 28, 1994, 
and 10 percent from October 17, 2001, the Board has 
characterized one of the rating questions as involving two 
periods of time.


REMAND

The Board notes that the appeal was remanded in April 2000, 
in part, to obtain the names and addresses of any medical 
care providers who treated the veteran since his separation 
from service for his service-connected right wrist 
disability.  See April 2000 Remand, p. 7.  Tellingly, in a 
March 2001 letter, in reply to the RO's May 2000 request for 
treatment information, the veteran's representative reported 
that the veteran ". . . was treated for his right wrist 
condition by Dr. Michael Ax . . . and Dr. Jose Manaio . . ."  
While the March 2001 letter did not provide these doctors' 
addresses or the approximate dates of treatment as asked for 
in the Board's April 2000 remand, it did provide their 
telephone numbers.  However, a review of the record on appeal 
fails to show that the RO thereafter contacted these doctors 
to obtain copies of the veteran's treatment records. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
VCAA).  This change in the law is now applicable to all 
claims filed on or after the date of the VCAA enactment, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).  Pertinent regulations (which 
implement the VCAA but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

As to the current appeal, the Board notes that the VCAA 
provides that VA's duty to assist includes making reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) (Supp. 2001).  Moreover, recently 
amended regulations provide that "[i]f further evidence, 
clarification of the evidence, correction of a procedural 
defect, or any other action is essential for a proper 
appellate decision, a Board Member or panel of Members may: 
(1) Remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken; or (2) Direct Board 
personnel to undertake the action essential for a proper 
appellate decision."  (Emphasis Added).  67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9).  In 
addition, the Court in Stegall v. West, 11 Vet. App. 268 
(1998), held that, where the remand orders of the Board are 
not satisfied, the Board itself errs in failing to ensure 
compliance.  Furthermore, adjudication of the claims for a 
higher evaluation must include consideration of both the old 
and the new laws and regulations.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.

Accordingly, given the RO's failure in following up with the 
development requested by the Board in its April 2000 remand, 
the Board must once again remand the case so that the RO may 
fulfill its duty to assist by attempting to obtain the 
identified private treatment records.  See 38 U.S.C.A. 
§ 5103A(b) (Supp. 2001); 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9); Stegall v. West, 
11 Vet. App. 268 (1998).

Next, in view of the changes in the law brought about by the 
VCAA, the Board notes that VA must ensure compliance with the 
notice and duty to assist provisions contained in the new 
law.  This should include consideration of whether any 
additional notification or development action is required 
under the VCAA.  In this regard, VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Required development action 
may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.

Therefore, because a review of the record on appeal is 
negative for the veteran or his representative having been 
given notice of this change in law, on remand, the RO must 
undertake all additional actions needed to comply with both 
the notice and development requirements of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (Supp. 2001); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Lastly, the Board notes that the schedular criteria by which 
disease and injury to the skin are rated changed during the 
pendency of the veteran's appeal to the Board.  See 67 Fed. 
Reg. 49596-49599 (July 31, 2002) (effective Aug. 30, 2002).  
Therefore, on remand, adjudication of the claims for a higher 
evaluation must also include consideration of both the old 
and the new criteria.  Karnas, supra.  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  In the event that examination 
findings do not provide adequate information for rating the 
service-connected right wrist scar under the revised rating 
criteria for skin disorders, the RO should arrange for 
another examination.  

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.  

2.  As part of the duty to assist, the RO 
should undertake all necessary 
development to obtain and associate with 
the record the following records.

a.  All treatment records held by 
Drs. Michael Ax and Jose Manaio in 
addition to any other pertinent 
medical records from any other 
source(s) or facility(ies) 
identified by the veteran.

b.  The veteran is also free to 
submit any pertinent medical or 
other records in his possession, and 
the RO should afford him the 
opportunity to do so. 

c.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claim's file, and the veteran 
and his representative should be so 
notified.  

3.  If the veteran alleges a worsening of 
his service connected right wrist 
disabilities or medical records obtained 
by the RO show a worsening of his service 
connected right wrist disabilities since 
the time of the last examination, or if 
findings recorded therein are insufficient 
to rate the right wrist scar under the new 
diagnostic criteria pertaining to skin 
disorders, effective on August 30, 2002, 
the RO schedule the veteran for an 
appropriate examination.  A copy of the 
appointment notice(s) sent to the veteran 
should be associated with the file.  All 
necessary testing, including x-rays, 
should be conducted.  The examiner must 
review the entire claims folder and state 
that he/she did so.

a.  The examiner should thereafter 
conduct an evaluation of the 
veteran's right wrist that takes 
into account all functional 
impairments such as loss of power, 
weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of 
movement (see 38 C.F.R. § 4.56 
(2001)) and provide an opinion as to 
whether the veteran's functional 
loss due to such difficulties 
equates to "severe" loss in 
function of Muscle Group VII (see 
38 C.F.R. § 4.73, Diagnostic 
Code 5307).

b.  As for post operative scarring, 
the examiner should provide an 
opinion as to whether that scarring 
is superficial, poorly nourished, 
and has repeated ulceration; is 
tender, and/or painful on objective 
demonstration; is superficial and 
unstable (no underlying soft tissue 
damage but there is frequent loss of 
covering skin over the scar); or is 
superficial and painful.  See new 
and old 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.

4.  To help avoid future remand, the RO 
must ensure that the examination report 
complies with the instructions set out 
above and that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should take adjudicatory 
action and such adjudication should 
include consideration of the Veterans 
Claims Assistance Act of 2000 and the 
provisions of 38 C.F.R. § 4.56 as well as 
old and new 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


